NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 17a0150n.06

                                        No. 16-5458
                                                                                   FILED
                         UNITED STATES COURT OF APPEALS                       Mar 07, 2017
                              FOR THE SIXTH CIRCUIT                       DEBORAH S. HUNT, Clerk


SERGE ADAMOV,                                  )
                                               )
        Plaintiff- Appellant,                  )
                                               )
v.                                             )
                                               )        ON APPEAL FROM THE
U.S. BANK NATIONAL ASSOCIATION,                )        UNITED STATES DISTRICT
                                               )        COURT FOR THE WESTERN
        Defendant-Appellee,                    )        DISTRICT OF KENTUCKY
                                               )
and                                            )
                                               )                 OPINION
RICK HARTNACK and STEVEN                       )
SALOUTOS,                                      )
                                               )
        Defendants.                            )
                                               )


Before: KEITH, MOORE, and ROGERS, Circuit Judges.

       KAREN NELSON MOORE, Circuit Judge. This Title VII case concerns the oft-

litigated issues of whether an employee has established a causal nexus between a protected

activity and an adverse employment action and whether the reasons for that action are unlawful

pretext. The employee in this instance, Plaintiff-Appellant Serge Adamov, claims that he was

terminated in retaliation for complaining of national-origin discrimination.   Adamov found

himself on the losing side of a motion for summary judgment on the issue of causation. But for

the reasons that follow, we hold that the less-than-one-month temporal proximity between his

protected activity and the adverse employment action coupled with Defendant-Appellee U.S.
No. 16-5458, Adamov v. U.S. Bank Nat’l Ass’n et al.


Bank National Association’s (“U.S. Bank”) increased scrutiny of him create an inference of

causation and pretext.     Therefore, we REVERSE the judgment of the district court and

REMAND for further proceedings consistent with this opinion.

                                      I. BACKGROUND

         Because this is an appeal of a summary-judgment ruling, the following facts are cast in

the light most favorable to Adamov, the nonmoving party. See EEOC v. Ford Motor Co.,

782 F.3d 753, 760 (6th Cir. 2015) (en banc). Several years after emigrating from Azerbaijan,

Adamov accepted an assistant-manager position at a U.S. Bank branch in Louisville, Kentucky.

R. 50 (Adamov Dep. at 13, 16, 17) (Page ID #443, 446, 447). His initial experience with the

bank was positive; Adamov was promoted to a district-manager position and received several

awards for his performance. See id. at 9, 22–23 (Page ID #439, 452–53); R. 48 (Hartnack Dep.

at 14) (Page ID #413). However, as we observed in our previous treatment of this case,

Adamov’s rise through the ranks was not without incident. See Adamov v. U.S. Bank Nat’l

Ass’n, 726 F.3d 851, 852 (6th Cir. 2013). Adamov came to believe that Richard C. Hartnack, the

vice-chairman of consumer banking at U.S. Bank, R. 48 (Hartnack Dep. at 6, 8) (Page ID #405,

407), failed to promote him because of his national origin. R. 50 (Adamov Dep. at 46) (Page ID

#476).

         So, Adamov complained. He first complained sometime between February and April

2009 to Arlene Mockapetris, a regional manager at U.S. Bank. Id. at 48 (Page ID #478); R. 52




                                                2
No. 16-5458, Adamov v. U.S. Bank Nat’l Ass’n et al.


(Mockapetris Dep. at 8) (Page ID #622).1          Adamov claims that during their two-hour

conversation, Mockapetris agreed that Adamov “was not promoted because Hartnack did not like

[his] national origin or the way [he] talked” and told him that she would speak with Hartnack.

R. 44-2 (Adamov Aff. ¶ 14) (Page ID #318); R. 50 (Adamov Dep. at 46–47) (Page ID #476–77).

Following this promised conversation, Mockapetris relayed Hartnack’s explanation back to

Adamov.2 R. 44-2 (Adamov Aff. ¶ 16) (Page ID #319); R. 50 (Adamov Dep. at 47) (Page ID

#477). Although Hartnack’s precise explanation is unclear, Adamov considered it “absurd.”

R. 50 (Adamov Dep. at 47) (Page ID #477). Mockapetris, by contrast, came to believe that

Hartnack did not in fact discriminate against Adamov. Id. at 48–49 (Page ID #478–79).

       Meanwhile, on June 25, 2009, U.S. Bank “undertook a specific review of Adamov’s

business or personal financial transactions for security or any other purpose[].” R. 108-1 (1st

Def. Interrogs. at 5–6) (Page ID #1064–65).       Hits from this “computer-generated sweep”

prompted Patti C. Burk, vice president of corporate compliance in the corporate security

department of U.S. Bank, to investigate further, R. 41-2 (Burk Decl. ¶ 3) (Page ID #278), even

though U.S. Bank had approved similar activity by Adamov in the past, R. 50 (Adamov Dep. at

50) (Page ID #480); R. 108-1 (1st Def. Interrogs. at 6) (Page ID #1065). As part of this

investigation, the corporate security department discovered a $10,000 loan that Adamov made to

a college friend in the United Arab Emirates in 2007. R. 41-2 (Burk Decl. ¶ 5) (Page ID #278);

       1
      Mockapetris claims that this conversation happened “somewhere in 2008.”            R. 52
(Mockapetris Dep. at 28) (Page ID #642).
       2
        Mockapetris denies that this conversation took place. R. 52 (Mockapetris Decl. at 17)
(Page ID #631).


                                              3
No. 16-5458, Adamov v. U.S. Bank Nat’l Ass’n et al.


R. 46 (Saloutos Dep. at 37) (Page ID #359); R. 50 (Adamov Dep. at 52–54) (Page ID #482–84).

A team of investigators, including Burk, met with Adamov on July 30, 2009, to discuss this and

other wire transfers connected to Adamov. R. 41-2 (Burk Decl. ¶ 6) (Page ID #278); R. 44-2

(July 30, 2009 Meeting Notes) (Page ID #312); R. 50 (Adamov Dep. at 49–60) (Page ID #479–

90). Adamov, believing “that the investigation was really not about [his] wires,” but rather a

witch hunt prompted by Hartnack, told the investigators that the investigation was motivated by

his “national origins.” R. 50 (Adamov Dep. at 51, 61–62) (Page ID #481, 491–92); R. 44-2 (July

30, 2009 Meeting Notes) (Page ID #312).

       Two weeks after the interview, on August 13, 2009, U.S. Bank Chief Security Officer

John B. Wellborn sent an e-mail to Burk entitled “Smoking Gun.” R. 50-1 (Smoking Gun E-

mail) (Page ID #575). The e-mail consisted entirely of an excerpt from the 2008 version of U.S.

Bank’s Code of Ethics and Business Conduct:

       10. Exercise Prudent Judgment in Financial Transactions

       Financial Responsibility
       U.S. Bank employees’ personal financial matters should be handled with
       prudence at all times. Employee privileges carry the responsibility of prudent use
       of U.S. Bank products and services, which includes prompt payment for such
       services (where applicable). In addition, employees and their families are
       prohibited from borrowing money from (or lending money to) customers (other
       than financial institutions), suppliers, other employees, or independent
       contractors.

Id.; see also R. 41-2 (2008 Policy at 30) (Page ID #286) (The bolded text in the e-mail is not

bolded in the policy.). The 2006 version of U.S. Bank’s Code of Ethics and Business Conduct

contained a similar paragraph, but it did not prohibit lending money to customers:



                                                4
No. 16-5458, Adamov v. U.S. Bank Nat’l Ass’n et al.


       10. EXERCISE PRUDENT JUDGMENT IN FINANCIAL TRANSACTIONS

       Financial Responsibility
       U.S. Bank employees’ personal financial matters should be handled with
       prudence at all times. Employees and their families are prohibited from
       borrowing from customers (other than financial institutions), suppliers, other
       employees or contingent workers.

R. 108-4 (2006 Policy at 18) (Page ID #1105).

       Ultimately, on August 20, 2009, a team of U.S. Bank employees, which included Burk

and Wellborn, reviewed “a document that [Burk] put together regarding all of the investigative

steps completed.” R. 96-1 (Aug. 20, 2009 E-mail) (Page ID #992). “After a lengthy discussion

is [sic] was agreed that the recommendation would be made to Steve Saloutos to terminate

Serge” because of “a couple of firm ethics violations.”3 Id. Although he did not participate in

the August 20, 2009 call, Hartnack also participated in and supported the decision to terminate

Adamov.4    R. 46 (Saloutos Dep. at 63) (Page ID #385).       On August 31, 2009, Saloutos,

Mockapetris, and one other individual informed Adamov that he was terminated.           R. 50

(Adamov Dep. at 65) (Page ID #495).

       Shortly after his termination, Adamov filed a complaint, which alleged that U.S. Bank

violated Title VII of the Civil Rights Act of 1964 and the Kentucky Civil Rights Act because it

terminated him on the basis of national origin and in retaliation for reporting discrimination.


       3
        Although the “Smoking Gun” e-mail refers to a 2008 policy, U.S. Bank claims that it did
not terminate Adamov “pursuant to a written policy that became effective at some time after
May 9, 2007.” R. 108-2 (Request for Admissions ¶ 2) (Page ID #1078).
       4
        Hartnack claims that he “wasn’t effectively the decision-maker” in Adamov’s
termination. R. 48 (Hartnack Dep. at 20) (Page ID #419).


                                                5
No. 16-5458, Adamov v. U.S. Bank Nat’l Ass’n et al.


R. 10 (Am. Compl. ¶¶ 25–30) (Page ID #61–62). The district court awarded summary judgment

in favor of U.S. Bank on all counts. Adamov v. U.S. Nat’l Bank Ass’n, 776 F. Supp. 2d 447

(W.D. Ky. 2011); Adamov v. U.S. Nat’l Bank Ass’n, No. 3:09CV-868-S, 2012 WL 3637677

(W.D. Ky. Aug. 23, 2012). Although we affirmed the district court’s judgment with respect to

Adamov’s national-origin claim, we reversed its judgment with respect to Adamov’s retaliation

claim. Adamov, 726 F.3d at 852. The district court has since, and for a second time, awarded

summary judgment in U.S. Bank’s favor. Adamov v. U.S. Nat’l Bank Ass’n, No. 3:09-CV-

00868-CRS, 2016 WL 1090630 (W.D. Ky. Mar. 18, 2016). It held that Adamov did not

establish causation as part of his prima facie showing of retaliation. Id. For the reasons that

follow, we remand Adamov’s retaliation claim to the district court once more, this time because

there is a triable issue of causation and pretext.

                                         II. DISCUSSION

A. Standard of Review

        Because the district court awarded summary judgment, we review its decision de novo

and view the facts in the light most favorable to Adamov, the nonmoving party. See Ford Motor

Co., 782 F.3d at 760. If there is a genuine dispute of material fact—that is, “when the plaintiff

presents significant probative evidence on which a reasonable jury could return a verdict for

her”—summary judgment is inappropriate. See id. (internal quotation marks omitted).

B. Prima Facie Case

        The retaliation provision of Title VII states, “It shall be an unlawful employment practice

for an employer to discriminate against any of his employees . . . because he has opposed any


                                                     6
No. 16-5458, Adamov v. U.S. Bank Nat’l Ass’n et al.


practice made an unlawful employment practice by this subchapter, or because he has made a

charge, testified, assisted, or participated in any manner in an investigation, proceeding, or

hearing under this subchapter.” 42 U.S.C. § 2000e-3(a) (2012). “To assess these claims, we use

the familiar McDonnell-Douglas burden-shifting framework. The plaintiff must first establish,

by a preponderance of the evidence, her prima facie case. If the plaintiff does so, the defendant

has a burden of production to articulate a nondiscriminatory reason for its action.         If the

defendant meets its burden, the plaintiff must prove the given reason is pretext for retaliation.”

Ford Motor Co., 782 F.3d at 767 (internal quotation marks, citations, and alterations omitted).

       The key question in this case is whether the district court correctly found, at the

summary-judgment stage, that Adamov did not establish his prima facie case. Specifically,

because the parties do not contest the other elements of Adamov’s prima facie case, we address

whether Adamov has causally linked his protected activity with the adverse employment action.

Although “[t]he burden of establishing a prima facie case in a retaliation action is not onerous,

but one easily met,” Nguyen v. City of Cleveland, 229 F.3d 559, 563 (6th Cir. 2000), plaintiffs

must nevertheless establish but-for causation at both the prima facie and pretext stages of the

McDonnell-Douglas framework. See Ford Motor Co., 782 F.3d at 767, 770. But see Foster v.

Univ. of Md.—E. Shore, 787 F.3d 243, 250–51 & n.10 (4th Cir. 2015) (observing that “circuits

disagree as to whether Nassar has any bearing on the causation prong of the prima facie case”

and holding “that Nassar does not alter the causation prong of a prima facie case of retaliation”).

“This requires proof that the unlawful retaliation would not have occurred in the absence of the

alleged wrongful action or actions of the employer.” Univ. of Texas Sw. Med. Ctr. v. Nassar,


                                                7
No. 16-5458, Adamov v. U.S. Bank Nat’l Ass’n et al.


570 U.S. ——, 133 S. Ct. 2517, 2533 (2013). A plaintiff can meet that burden “[w]here an

adverse employment action occurs very close in time after an employer learns of a protected

activity.” Montell v. Diversified Clinical Servs., Inc., 757 F.3d 497, 505 (6th Cir. 2014) (internal

quotation marks omitted), cited in Amos v. McNairy Cty., 622 F. App’x 529, 537 (6th Cir. 2015)

(“Even after Nassar, . . . this court has explicitly held that temporal proximity alone can establish

causation.”).   Of course, “combining temporal proximity with other evidence of retaliatory

conduct is enough to establish a causal connection” as well. See id. at 506. Nevertheless,

“where some time elapses between when the employer learns of a protected activity and the

subsequent adverse employment action, the employee must couple temporal proximity with other

evidence of retaliatory conduct to establish causality.” See id. at 505.

       Adamov has put forth sufficient evidence of temporal proximity and other evidence of

retaliatory conduct to meet his prima facie burden. Three weeks transpired between Adamov’s

complaint of national-origin discrimination to the team of investigators, which included Burk,

and the recommendation to terminate Adamov, which also included Burk. See R. 44-2 (July 30,

2009 Meeting Notes) (Page ID #312); R. 50 (Adamov Dep. at 60) (Page ID #490); R. 96-1 (Aug.

20, 2009 E-mail) (Page ID #992).          Eleven days after that recommendation, a group of

individuals, including Hartnack, who was aware of Adamov’s discrimination complaint against

him, decided to terminate Adamov. See R. 50 (Adamov Dep. at 60, 65) (Page ID #490, 495).

Although we have previously held that being “discharged four months after filing a

discrimination claim is insufficient to support an inference of retaliation” on its own, see Cooper

v. City of N. Olmsted, 795 F.2d 1265, 1272–73 (6th Cir. 1986), we have also held that a one-


                                                 8
No. 16-5458, Adamov v. U.S. Bank Nat’l Ass’n et al.


month difference alone “allow[s] us to make an inference of causation,” see Herrera v. Churchill

McGee, LLC, 545 F. App’x 499, 502 (6th Cir. 2013). Therefore, based on temporal proximity

alone, Adamov has established causation for purposes of his prima facie showing.5

       Yet, the short period of time between Adamov’s complaint and the termination e-mail is

not the sole evidence of causation; increased scrutiny of Adamov’s behavior by those who were

aware of Adamov’s complaints also supports an inference of retaliatory conduct. First, similar

wire transfers had been approved in years prior without issue, see R. 50 (Adamov Dep. at 50)

       5
         U.S. Bank and the dissent correctly point out that “[w]hen the employer proceeds along
lines previously contemplated, we must not take the temporal proximity of the adverse
employment action as evidence of causality.” Appellee’s Br. at 20 (quoting Montell, 757 F.3d at
507 (internal quotation marks and alterations omitted)). But there is no evidence that U.S. Bank
“previously contemplated” terminating Adamov. First, Burk did not recommend and Hartnack
did not decide to terminate Adamov until after Adamov complained of discrimination. Compare
R. 50 (Adamov Dep. at 48, 61) (Page ID #478, 491), with R. 369 (Saloutos Dep. at 47) (Page ID
#369); R. 41-2 (Burk Decl. ¶ 8) (Page ID #279). It is true that the anti-money laundering
department launched an investigation into Adamov before Adamov complained. But, as the
dissent points out, these investigations appear to be “routine,” see Dissent at 3, and unrelated to
punishment, let alone termination. See R. 50 (Adamov Dep. at 50) (Page ID #480) (observing
that “my wire transfer were approved by the head of AML department, Mr. Pete Selenke, for the
last three, four years. I specifically asked him several times if I should not conduct business with
my family on the U.S. Bank account. And he said, ‘As long as we know and we know you, you
have nothing to worry about. You don’t have to go to another bank.”). Second, U.S. Bank has
pointed to no policy that would justify Adamov’s termination. In fact, the ethics policy that
applied to Adamov at the time of his termination does not provide grounds for his termination.
The provision that allegedly proscribes Adamov’s behavior, see Appellant’s Br. at 24, applies to
“employees in the securities industry,” R. 108-4 (2006 Policy at 19) (Page ID #1106), not to
retail bankers such as Adamov, R. 50-1 (Adamov Resume) (Page ID #573). Moreover, the 2006
policy did not prohibit lending to customers. See R. 108-4 (2006 Policy at 18) (Page ID #1105).
Without evidence that U.S. Bank “previously contemplated” terminating Adamov when it
interviewed him regarding the $10,000 loan, we cannot discount the suspicious temporal
proximity between Adamov’s complaint of discrimination at that interview and U.S. Bank’s
decision to terminate him. See Clark Cty. Sch. Dist. v. Breeden, 532 U.S. 268, 272 (2001)
(holding that temporal proximity did not support a prima facie case where the employer “was
contemplating the transfer before it learned of the suit”).

                                                 9
No. 16-5458, Adamov v. U.S. Bank Nat’l Ass’n et al.


(Page ID #480); R. 108-1 (1st Def. Interrogs. at 6) (Page ID #1065), but it was only after

Adamov complained of discrimination to Mockapetris and indirectly to Hartnack that U.S. Bank

conducted a deeper investigation. Compare R. 50 (Adamov Dep. at 48, 61) (Page ID #478, 491),

with R. 41-2 (Burk Decl. ¶ 3) (Page ID #278). Moreover, less than two weeks after Adamov

complained to Burk of discrimination, John B. Wellborn, the Chief Security Officer at U.S.

Bank, sent her a curious e-mail that also suggests increased scrutiny. R. 41-2 (Burk Decl. ¶¶ 6–

7) (Page ID #278–79). In the first place, its title, “Smoking Gun,” itself could suggest to a

reasonable juror that U.S. Bank was searching for a reason to terminate Adamov, which,

combined with temporal proximity, could give rise to an inference of causation. See Hamilton v.

Gen. Elec. Co., 556 F.3d 428, 435 (6th Cir. 2009).            Second, and crucially, the e-mail

mysteriously cites a 2008 ethics policy that was not in effect during the 2007 wire transfer.

Compare R. 41-2 (2008 Policy at 30) (Page ID #286), and R. 50-1 (Smoking Gun E-mail) (Page

ID #575), with R. 108-4 (2006 Policy at 18) (Page ID #1105). Unlike the 2008 policy, the 2006

policy, which was in effect during the 2007 wire transfer, see Appellant’s Br. at 5; Appellee’s Br.

at 24, does not prohibit employees from lending money to customers. See R. 108-4 (2006 Policy

at 18) (Page ID #1105). And yet, Adamov was ostensibly terminated for lending to a customer.

See R. 46 (Saloutos Dep. at 42) (Page ID #364).           We have previously held that “[t]he

combination of . . . increased scrutiny with the temporal proximity of [three months] . . . is

sufficient to establish the causal nexus needed to establish a prima facie case,” Hamilton,

556 F.3d at 435–36. The causal nexus is knotted even tighter in cases like this, where the basis

of increased scrutiny is so spurious.


                                                10
No. 16-5458, Adamov v. U.S. Bank Nat’l Ass’n et al.


C. Pretext

       Finally, even if U.S. Bank has identified a legitimate, nonretaliatory reason for

terminating Adamov, the parties dispute whether such a reason was pretext for retaliation. See

Appellant’s Br. at 21–35; Appellee’s Br. at 23–28; Reply Br. at 13–20; R. 103 (Def.’s Mot.

Summ. J. at 6–8) (Page ID #1025–27); R. 108 (Pl.’s Resp. to Def.’s Mot. Summ. J. at 14–20)

(Page ID #1051–57); R. 109 (Def.’s Reply Mem. in Support of the Mot. Summ. J. at 7–10) (Page

ID #1181–84). Although the district court did not address pretext because it awarded summary

judgment on prima-facie grounds, “[t]his court may address issues raised by the parties on appeal

even where the district court has not explicitly ruled on the issues.” See Williams v. Duke

Energy Int’l, Inc., 681 F.3d 788, 799 (6th Cir. 2012). Exercising this authority, we hold that

there are genuine issues of material fact on whether U.S. Bank’s asserted reason to terminate

Adamov was pretext for retaliation.

       The ultimate issue in making a retaliation claim is whether the employee’s “protected

activity was a but-for cause of the alleged adverse action by the employer.” See Nassar, 133 S.

Ct. at 2534. Applied to the pretext prong, this principle dictates that “a plaintiff must show both

that the employer’s proffered reason was not the real reason for its action, and that the

employer’s real reason was unlawful.” Ford Motor Co., 782 F.3d at 767. For purposes of

summary judgment, Adamov has made such a showing: A reasonable jury could conclude that

the $10,000 loan was not the real reason for terminating Adamov. Rather, it could conclude that,

because U.S. Bank increasingly scrutinized and ultimately terminated Adamov shortly after he

complained of discrimination, the real reason was retaliation for such complaints.


                                                11
No. 16-5458, Adamov v. U.S. Bank Nat’l Ass’n et al.


       First, a reasonable jury could conclude that U.S. Bank did not terminate Adamov for

loaning $10,000 to his college friend. Although we previously held that there was no showing of

pretext with respect to Adamov’s discrimination claim, see Adamov, 726 F.3d at 855, nothing in

the record on our previous review suggested that the 2008 policy was any different from the

2006 policy, see id. at 853 (“Although the [2008] policy went into effect after the date of the

loan, no prior policy was introduced by either Adamov or the bank.”). We now know, thanks to

Adamov’s filing of the 2006 policy, that the operative ethics policy at the time of Adamov’s

termination did not proscribe his behavior.6 See R. 108-4 (2006 Policy at 18) (Page ID #1105)

(prohibiting employees “from borrowing from customers” but not from lending to them).

Therefore, there is a genuine issue of material fact on whether U.S. Bank’s proffered reason for

terminating Adamov—the $10,000 loan to his college friend—was the real reason for its action.

See Ford Motor Co., 782 F.3d at 767; Upshaw v. Ford Motor Co., 576 F.3d 576, 590 (6th Cir.

2009) (holding that there was pretext when “two of Ford’s four proffered reasons for terminating




       6
          U.S. Bank repeatedly stresses that “[a]t all pertinent times, U.S. Bank prohibited
employees from loaning money to customers.” See, e.g., Appellee’s Br. at 27. But as discussed
supra note 5, U.S. Bank has pointed to no evidence in support of this claim. Similarly, U.S.
Bank argues that because it had the “honest belief” that Adamov violated company policy,
“Adamov is required to show that U.S. Bank’s decision-making process was an error too obvious
to be unintentional.” Appellee’s Br. at 25–26 (internal quotation marks and alterations omitted).
U.S. Bank misstates the burden of production under the honest-belief rule. “[T]he burden is on
the employer to point to specific facts that it had at the time the decision was made which would
justify its belief in the proffered reason.” Clay v. United Parcel Serv., Inc., 501 F.3d 695, 714
(6th Cir. 2007). It has not pointed to any such facts, so it cannot invoke the honest-belief rule to
require Adamov to show that U.S. Bank’s error was “too obvious to be unintentional.” At any
rate, a reasonable jury could find that its mistake was too obvious to be unintentional; U.S. Bank
applied a policy that did not exist when Adamov committed the alleged infraction.

                                                12
No. 16-5458, Adamov v. U.S. Bank Nat’l Ass’n et al.


Upshaw . . . do not typically warrant any formal discipline at Ford’s Sharonville plant, let alone

termination”).

       Second, a reasonable jury could conclude that U.S. Bank’s real reason for terminating

Adamov was unlawful retaliation. As discussed in the previous section, three weeks after

Adamov complained to Burk of national-origin discrimination, Burk recommended his

termination. See R. 44-2 (July 30, 2009 Meeting Notes) (Page ID #312); R. 50 (Adamov Dep. at

60) (Page ID #490); R. 96-1 (Aug. 20, 2009 E-mail) (Page ID #992). Hartnack, who knew that

Adamov complained of discrimination, decided to terminate Adamov eleven days later. See

R. 50 (Adamov Dep. at 60, 65) (Page ID #490, 495).           Such temporal proximity between

complaints of discrimination and termination “seems suspicious” and supports an inference of

retaliation. See Ford Motor Co., 782 F.3d at 767.

       Moreover, Adamov has pointed to evidence that U.S. Bank ramped up its scrutiny of him

after his complaints. U.S. Bank opened an investigation into the $10,000 loan after Adamov

complained of discrimination, even though it had approved similar wire transfers in previous

years without issue. See R. 50 (Adamov Dep. at 50, 61) (Page ID #480, 491); R. 108-1 (1st Def.

Interrogs. at 6) (Page ID #1065); R. 41-2 (Burk Decl. ¶ 3). And, the e-mail entitled “Smoking

Gun” could suggest that the investigators were looking for a reason to terminate Adamov, even if

that reason was unsupported by the cited ethics policy. See R. 41-2 (Burk Decl. ¶¶ 6–7) (Page

ID #278–79). Compare R. 41-2 (2008 Policy at 30) (Page ID #286), and R. 50-1 (Smoking Gun

E-mail) (Page ID #575), with R. 108-4 (2006 Policy at 18) (Page ID #1105).              We have

previously held that such heightened scrutiny would allow a reasonable jury to find but-for


                                               13
No. 16-5458, Adamov v. U.S. Bank Nat’l Ass’n et al.


causation. See EEOC v. New Breed Logistics, 783 F.3d 1057, 1070 (6th Cir. 2015); Hamilton,

556 F.3d at 436–37. Our holding is no different in this case; a jury should decide whether U.S.

Bank terminated Adamov “because he has opposed any practice made an unlawful employment

practice by Title VII.” See 42 U.S.C. § 2000e-3(a).

                                     III. CONCLUSION

       When the facts are viewed in the light most favorable to Adamov, a reasonable jury could

conclude that (1) there was a causal connection between his discrimination complaints and U.S.

Bank’s decision to terminate him and (2) U.S. Bank’s proffered reason for terminating Adamov

was pretext for retaliation.   Therefore, we REVERSE the district court’s judgment and

REMAND for further proceedings consistent with this opinion.




                                               14
No. 16-5458, Adamov v. U.S. Bank Nat’l Ass’n et al.


       ROGERS, Circuit Judge, dissenting.

       It is hard to see what U.S. Bank may have done wrong here. To comply with federal

anti-money-laundering and other laws, U.S. Bank regularly monitors its customers’ bank

accounts. In the course of such monitoring, it discovered that one of its employees, Serge

Adamov, had made a personal loan to a customer, potentially creating a conflict of interest. In

response, U.S. Bank carried out an investigation and then terminated Adamov.         However,

Adamov claims that U.S. Bank retaliated against him, based on a remark Adamov made during

this investigation that he believed he was being questioned because of a prior complaint of

discrimination based on his Russian/Azerbaijani national origin. This was not enough to avoid

summary judgment.

       First, it is not enough to rely on a temporal proximity of only one month between

Adamov’s complaint and his termination, which takes Adamov’s complaint to the corporate

security department as his protected activity, and thereby counts only the period between his

protected activity in July 2009 and his termination in August 2009. The investigation that

resulted in Adamov’s termination actually began before Adamov’s complaint to the corporate

security department, in June 2009. R. 108-1, PageID # 1065. An employer’s “proceeding along

lines previously contemplated, though not yet definitively determined, is no evidence whatever

of causality.” Clark County School District v. Breeden, 532 U.S. 268, 272 (2001) (per curiam);

see also Montell v. Diversified Clinical Services, Inc., 757 F.3d 497, 507 (6th Cir. 2014). The

fact that the corporate security department launched an investigation into Adamov’s personal

banking and questioned him about the personal loan to a bank customer—both before he


                                              15
No. 16-5458, Adamov v. U.S. Bank Nat’l Ass’n et al.


complained of discrimination—shows that discipline was at least “previously contemplated,” and

thus that the one-month span between his complaint and termination can be “no evidence

whatever of causality.”

       It is true that the recommendation and decision to terminate Adamov did not occur until

after his complaint, and that nothing in the ethics policy suggested that his termination was a

foregone conclusion. But the Supreme Court and this circuit have explicitly stated that a course

of action need only be “previously contemplated,” but not “definitively determined.”        See

Breeden, 532 U.S. at 272; Montell, 757 F.3d at 507. This case is fully disposed of by the

language in Breeden and Montell.

       Furthermore,       even   if   Adamov’s   termination   was   somehow   not   “previously

contemplated,” the prior investigation should still weigh heavily against using a one-month

period as evidence of temporal proximity. True, we have held in an unpublished case that a one-

month difference alone “allow[s] us to make an inference of causation,” Herrera v. Churchill

McGee, LLC, 545 F. App’x 499, 502 (6th Cir. 2013). But we have also cautioned, again and

again, against relying on temporal proximity alone. See, e.g., Vereecje v. Huron Valley School

Dist., 609 F.3d 392, 400 (6th Cir. 2010); Tuttle v. Metro. Gov't of Nashville, 474 F.3d 307, 321

(6th Cir.2007); Randolph v. Ohio Dep't of Youth Servs., 453 F.3d 724, 737 (6th Cir.2006). This

is an especially bad case to decide based on temporal proximity, because the prior investigation

provides a clear, independent cause for Adamov’s termination, even if it somehow does not

establish that Admaov’s termination was not “previously contemplated.”




                                                 16
No. 16-5458, Adamov v. U.S. Bank Nat’l Ass’n et al.


       There is little additional evidence of causation. Adamov relies on purported evidence of

increased scrutiny, but the record does not support this contention. Even after discovery, there is

no evidence of any communication between Hartnack, SaLoutos, and Mockapetris—Adamov’s

three supervisors who knew about his first complaint of discrimination—and the corporate

security department. In fact, the record shows that a computer-generated sweep of customers’

(including Adamov’s) bank accounts first prompted the corporate security department to

investigate, R. 108-1, PageID # 1067, and that Adamov’s three supervisors were only notified

once the investigation was well under way, R. 46, PageID # 358; R. 48, PageID # 418; R. 52,

PageID # 641. Furthermore, these sweeps and investigations appear common. U.S. Bank carries

out such activity to comply with federal anti-money-laundering law, see R. 46, PageID # 357-58,

and Adamov’s unusual banking activity had prompted several previous investigations, including

in December 2005, November 2008, and December 2008. R. 108-1, PageID # 1065. Therefore,

the final investigation that resulted in Adamov’s termination was routine, not “increased,”

scrutiny. This weak evidence of “increased scrutiny” does not bolster the flawed evidence of

temporal proximity.

       In any event, as we indeed reasoned in our previous decision, Adamov v. U.S. Bank Nat.

Ass’n, 726 F.3d 851, 853 (6th Cir. 2013), Adamov has not sufficiently shown pretext. U.S. Bank

has put forth a legitimate, non-discriminatory reason for Adamov’s termination: Adamov’s

personal loan to a bank customer, which has just as much potential as a clearly forbidden

personal loan from a customer to “create the potential for a conflict of interest between your

interests, the customer’s interests, and those of U.S. Bank.” R. 108-4, PageID # 1106. The only


                                                17
No. 16-5458, Adamov v. U.S. Bank Nat’l Ass’n et al.


possible basis for distinguishing our prior decision that there was no pretext is the purported

discrepancies in U.S. Bank’s 2006 and 2008 ethics policies: The 2006 policy that governed

Adamov’s behavior at the time of the loan technically proscribed only “borrowing from”

customers, R. 108-4, PageID # 1105; it was not until 2008 that the ethics policy specifically

proscribed “borrowing money from (or lending money to) customers,” R. 108-5, PageID # 1132.

This is not a case in which the close parsing of technical language is appropriate. Rather, we are

merely asking whether Adamov has shown that U.S. Bank’s proffered reason was not the real

reason for its actions, and the difference in policies is very weak evidence of such a claim. U.S.

Bank has also met its burden under the honest-belief rule of “point[ing] to specific facts that it

had at the time the decision was made which would justify its belief in the proffered reason.”

See Clay v. United Parcel Serv., Inc., 501 F.3d 695, 714 (6th Cir. 2007) (stating the burden).

These specific facts include Adamov’s personal loan to a customer and the policies

demonstrating that U.S. Bank was legitimately concerned about the conflicts of interest caused

by personal loans to and from customers. See U.S. Bank Br. 23-28.

       Accordingly, I would affirm the judgment of the district court.




                                               18